Citation Nr: 0334657	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
gastrectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record reflects that in October 2001, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the veteran was not clearly 
informed of the time limit for submitting requested 
information and evidence.  Specifically, the RO informed the 
veteran that it would wait 60 days for him to submit evidence 
before proceeding on his claim but it also informed the 
veteran that he would be afforded a period of one year in 
which to submit the requested evidence and information.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran.

In this regard, the Board notes that the veteran was 
originally granted service connection in 1958 for residuals 
of stomach resection caused by duodenal ulcer.  This 
disability is currently assigned a 20 percent evaluation 
under Diagnostic Code 7308, postgastrectomy syndromes.  

In written argument presented to the Board in November 2003, 
the veteran's representative raised the issues of entitlement 
to service connection for gastroesophageal reflux disease 
(GERD) and esophageal ulcers, to include as secondary to 
service-connected residuals of gastrectomy.  These claims 
should be adjudicated by the RO before the Board decides the 
issue on appeal because they are inextricably intertwined 
with the increased rating issue currently before the Board.  
This is because the provisions of 38 C.F.R. § 4.114 require 
that ratings under Diagnostic Codes 7308, pertaining to 
postgastrectomy syndromes, 7346, pertaining to hiatal hernia 
(GERD), and 7203, pertaining to esophageal stricture, will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such.  See 38 C.F.R. § 4.114.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  With regard to the increased rating 
issue on appeal and the recently raised 
claims for service connection for 
digestive disorders other than residuals 
of gastrectomy, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

3.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
etiology of and the extent of impairment 
from any currently present GERD and 
esophageal ulcers, and the extent of 
impairment from the service-connected 
residuals of gastrectomy.  The claims 
folder must be made available to and 
reviewed by the examiner.

To the extent possible, the examiner 
should distinguish the symptoms and 
effects of the service-connected 
residuals of gastrectomy from those of 
any nonservice-connected digestive 
disorders.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state.

In addition, based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to any currently present GERD and 
esophageal ulcers as to whether it is at 
least as likely as not that the disorders 
are etiologically related to the 
veteran's military service or were caused 
or chronically worsened by his service-
connected residuals of gastrectomy.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected digestive disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for GERD and esophageal ulcers 
and inform the veteran of his appellate 
rights with respect to this decision.

5.  Then, the RO should readjudicate the 
increased rating issue on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




